Exhibit 10.1
AMENDMENT TO
RC2 CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
(as amended effect May 4, 2007)
     This Amendment to RC2 Corporation Employee Stock Option Plan is adopted by
RC2 Corporation, a Delaware corporation (the “Company”).
     WHEREAS, the Company adopted the RC2 Corporation Employee Stock Purchase
Plan (the “Plan”) as amended effective May 4, 2007, with the Plan intended to
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code (capitalized terms used in this Amendment and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan); and
     WHEREAS, the Board has authorized an amendment to the Plan as set forth
herein.
     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the
date of its execution as set out below:
     1. Section 4.01 of the Plan is hereby amended to add the following sentence
at the end thereof:

      Notwithstanding anything in this Plan to the contrary, no new Offerings
shall commence following March 10, 2011.

     2. Except as provided above, the Plan is hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Company has hereby executed this Amendment as of
the 10th day of March, 2011.

             
 
  RC2 CORPORATION    
 
           
 
  BY   /s/ Curtis W. Stoelting
 
   
 
      Name: Curtis W. Stoelting    
 
      Title: Chief Executive Officer    

